Exhibit 10.13



Execution Copy

AMENDMENT NO. 8 TO AMENDED AND
RESTATED CONSTRUCTION AND TERM LOAN AGREEMENT

THIS AMENDMENT NO. 8 TO AMENDED AND RESTATED CONSTRUCTION AND TERM LOAN
AGREEMENT (this “Amendment”), dated as of November___, 2001, is made by and
among (i) WESTMORELAND-LG&E PARTNERS, a Virginia general partnership, as
Borrower (the “Borrower”), (ii) CREDIT SUISSE FIRST BOSTON, NIB CAPITAL BANK
N.V., THE BANK OF NOVA SCOTIA, SUMITOMO MITSUI BANKING CORPORATION (formerly
known as The Sumitomo Bank Limited), New York Branch, THE SANWA BANK LIMITED,
UNION BANK OF CALIFORNIA, N.A., THE FUJI BANK LIMITED, New York Branch, CREDIT
LYONNAIS, New York Branch, CREDIT LYONNAIS, Cayman Island Branch, LANDESBANK
HESSEN-THURINGEN GIROZENTRALE and each Purchasing Lender, as Lenders, (iii) THE
PRUDENTIAL INSURANCE COMPANY OF AMERICA, as Institutional Lender and as
Institutional Agent and each Purchasing Institutional Lender, (iv) CREDIT SUISSE
FIRST BOSTON, New York Branch, as the Issuing Bank, (v) CREDIT SUISSE FIRST
BOSTON, NIB CAPITAL BANK N.V., THE BANK OF NOVA SCOTIA and THE SUMITOMO BANK,
LIMITED, New York Branch, as Co-Agents (together with their successors in such
capacity) and (vi) CREDIT SUISSE FIRST BOSTON, as Agent for the Lenders, the
Institutional Lenders and the Issuing Bank (together with its successors in such
capacity).

               Reference is made to the Amended and Restated Construction and
Term Loan Agreement, dated as of December 1, 1993, as amended by Amendment No. 1
dated as of November 4, 1994, Amendment No. 2 dated as of December 30, 1994,
Amendment No. 3 dated as of January 31, 1995, Amendment No. 4 dated as of
October 19, 1995, Amendment No. 5 dated as of December 15, 1996, Amendment No. 5
dated as of August 23, 2000, Amendment No. 6 dated as of November 21, 2000 and
Amendment No. 7 dated as of November 15, 2001, each among Borrower, the Lenders,
the Institutional Lenders, the Issuing Bank, the Co-Agents and Agent (each, as
defined therein) and the letter agreement, dated July 20, 1999 from Credit
Suisse First Boston as Agent, as Issuing Bank, as Co-Agent and as Securities
Intermediary, and acknowledged and agreed to by the Borrower, the Lenders, the
Institutional Lenders and the Institutional Agent (collectively, the “Credit
Agreement”).

W I T N E S S E T H:

               WHEREAS, the Bond Letters of Credit will expire on December 20,
2001 and Borrower does not expect the Issuing Bank to renew or extend the terms
of the Bond Letters of Credit;

               WHEREAS, Borrower desires to provide a Series 1991 Substitute
Letter of Credit and a Series 1993 Substitute Letter of Credit after the
expiration of the Bond Letters of Credit;

               WHEREAS, Credit Suisse First Boston is the issuer of the Rova I
Virginia Power Letter of Credit, the Rova II Virginia Power Letter of Credit
(collectively, the “Virginia Power Letters of Credit”) and the Bond Letters of
Credit;

-1-

--------------------------------------------------------------------------------



               WHEREAS, Borrower desires to arrange for a Series 1991 Substitute
Letter of Credit to be in effect in accordance with Section 5.2(b) of the
Series 1991 Loan Agreement and for a Series 1993 Substitute Letter of Credit to
be in effect in accordance with Section 5.2(b) of the Series 1993 Loan Agreement
(the “Substitute Bond Letters of Credit”);

               WHEREAS, pursuant to Section 3.4(e) of the Credit Agreement, the
term “Lender” or “Lenders” includes the Issuing Bank, in its individual
capacity, with respect to any Advances and any Note issued to the Issuing Bank
or for its benefit;

               WHEREAS, pursuant to Section 9.2 of the Credit Agreement, any
Lender may sell to one or more first-class financial institutions, with the
consent of Agent, Issuing Bank and the Borrower, its rights or obligations with
respect to a Letter of Credit;

               WHEREAS, the parties to this Amendment contemplate that the
financial institution that issues the Substitute Bond Letters of Credit will
assume the rights and obligations of Credit Suisse First Boston with respect to
Bond Letters of Credit and all drawings made thereunder, including the
participation and funding commitment of Credit Suisse First Boston as set forth
in Section 3.2 of the Credit Agreement with respect to any Series 1991 Term Loan
and Series 1993 Term Loan;

               WHEREAS, in the event that the Substitute Letters of Credit are
issued by a financial institution other than Credit Suisse First Boston and
Credit Suisse First Boston sells its rights and obligations with respect to Bond
Letters of Credit to another financial institution (the effective date of such
sale being referred to as the “Bond L/C Transfer Date”), Credit Suisse First
Boston will not be the issuing bank with respect to the Substitute Bond Letters
of Credit, but will continue to be the issuing bank with respect to the Virginia
Power Letters of Credit until the expiration or substitution of the Virginia
Power Letters of Credit;

               WHEREAS, Section 9.4 of the Credit Agreement requires the written
consent of the Majority Lenders and the signature of the Borrower and the Agent
in order to amend the Credit Agreement or any other Loan Instrument; and

               WHEREAS, the parties hereto desire to amend certain provisions of
the Credit Agreement in the manner set forth below in order to (i) permit the
substitution of Credit Suisse First Boston, in its capacity as issuer of the
Bond Letters of Credit, with another first-class financial institution, (ii)
eliminate the requirement of Section 3.2(c) of the Credit Agreement that (x) any
issuer of a Series 1991 Substitute Letter of Credit agree to become a Purchasing
Lender with pro rata extensions of credit or commitments of an amount at least
equal to fifteen percent of the Outstanding Tranche A Extensions of Credit at
such time, (y) any issuer of a Series 1993 Substitute Letter of Credit agree to
become a Purchasing Lender with pro rata extensions of credit or commitments of
an amount at least equal to fifteen percent of the Outstanding Tranche B
Extensions of Credit at such time, and (z) the Lenders sell, assign or otherwise
transfer, at par, to any such issuer, such portions of the Lenders’ Loans, L/C
Reimbursement Obligations or Letter of Credit participations, or commitments
therefor in such pro rata amounts as are necessary to provide such issuer with
the aforesaid extensions of credit or commitments therefor, and (iii) permit the
Borrower to provide a Series 1991 Substitute Letter of Credit and a Series 1993
Substitute Letter of Credit at any time after the expiration of the Bond Letters
of Credit.

-2-

--------------------------------------------------------------------------------



               NOW, THEREFORE, in consideration of the premises set forth above
and for other good and valuable consideration, the receipt and adequacy of which
are hereby acknowledged, each of the parties hereto hereby agrees as follows:

               1.       Definitions. For all purposes of this Amendment,
capitalized terms used herein (including in the preamble and the recitals
hereof) but not otherwise defined herein shall have the meanings set forth in
the Credit Agreement including Exhibit X thereto.

               2.       Amendment to Exhibit X to the Credit Agreement. Exhibit
X to the Credit Agreement is hereby amended as follows:

          (a)        The definition of “Cash Revenues” is hereby amended by
deleting the words “Issuing Bank” in the twelfth line thereof and replacing such
words with the words “Bond L/C Issuing Bank”.


          (b)        The definition of “Issuing Bank” is hereby amended by
deleting such term and its corresponding definition in its entirety and
replacing it with the following language: “Issuing Bank” means (i) Credit Suisse
First Boston, New York Branch, and its successors and assigns, in its capacity
as the issuer of the Rova I Virginia Power Letter of Credit, the Rova II
Virginia Power Letter of Credit, any Rova I Trade Letter of Credit and any
Rova II Trade Letter of Credit for so long as such letters of credit are in
effect, or (ii) the issuer of any replacement Rova I Virginia Power Letter of
Credit, Rova II Virginia Power Letter of Credit any Rova I Trade Letter of
Credit and any Rova II Trade Letter of Credit then in effect, and its successors
and assigns in such capacity.


          (c)        The definition of “Rova I L/C Reimbursement Obligation” is
hereby amended by replacing the words “Issuing Bank” in the fifth line thereof
with the words “Bond L/C Issuing Bank”.


          (d)        The definition of “Rova II L/C Reimbursement Obligation” is
hereby amended by replacing the words “Issuing Bank” in the fifth line thereof
with the words “Bond L/C Issuing Bank”.


          (e)        The definition of “Secured Parties” is hereby amended by
inserting the words “the Bond L/C Issuing Bank” immediately after the words “the
Issuing Bank,” in the first line thereof.


          (f)        The definition of “Series 1991 Letter of Credit” is hereby
amended by deleting the words “Issuing Bank” in the second line thereof and
replacing such words with the words “Bond L/C Issuing Bank and its successors
and assigns”.


-3-

--------------------------------------------------------------------------------



          (g)        The definition of “Series 1991 Letter of Credit Facility”
is hereby amended by deleting the words “Issuing Bank” and replacing such words
with the words “Bond L/C Issuing Bank and its successors and assigns”.


          (h)        The definition of “Series 1993 Letter of Credit” is hereby
amended by deleting the words “Issuing Bank” in the sixth line thereof and
replacing such words with the words “Bond L/C Issuing Bank and its successors
and assigns”.


          (i)        The definition of “Series 1993 Letter of Credit Facility”
is hereby amended by deleting the words “Issuing Bank” and replacing such words
with the words “Bond L/C Issuing Bank and its successors and assigns”.


          (j)        The definition of “Taxes” is hereby amended by inserting
the words “or the branch of any Bond L/C Issuing Bank issuing any Bond Letters
of Credit” immediately after the words “Letters of Credit,” in the eleventh line
thereof.


          (k)        The definition of “Tranche A Advance” is hereby amended by
inserting the words “or by the Bond L/C Issuing Bank, as applicable” in clause
(d) thereof immediately after the words “Issuing Bank” in the ninth line
thereof.


          (l)        The definition of “Tranche A Application for Borrowing” is
hereby amended by deleting (i) the words “Issuing Bank” in the fifth line of
clause (d) thereof and replacing such words with the words “Bond L/C Issuing
Bank” and by inserting before the words “Rova I Letter of Credit” in clause (d)
thereof the word “initial.”


          (m)        The definition of “Tranche B Advance” is hereby amended by
inserting the words “or by the Bond L/C Issuing Bank, as applicable” in clause
(d) thereof immediately after the words “Issuing Bank” in the ninth line thereof
and by inserting before the words “Rova II Letter of Credit” in clause (d) of
thereof the word “initial.”


          (n)        Exhibit X is further amended by inserting the following
definition in the appropriate alphabetical order:


          “Bond L/C Issuing Bank” means Credit Suisse First Boston, New York
Branch, and its successors and assigns, in its capacity as the issuer of, and
for so long as it is the issuer of the Bond Letters of Credit then in effect or
(ii) the issuer of any Series 1991 Substitute Letter of Credit and any Series
1993 Substitute Letter of Credit then in effect and its successors and assigns
in such capacity.


               3.       Amendments to the Credit Agreement. The Credit Agreement
is hereby amended as follows:

          (a)        Section 2.3(a)(i) is hereby amended by (i) inserting the
words “, the Bond L/C Issuing Bank” immediately after the words “the Lenders” in
the second, eighth, thirty-seventh, fortieth, forty-second and the forty-eighth
lines thereof, (ii) inserting the words “, the Bond L/C Issuing Bank”
immediately after the word “Lender” in the fourth, tenth, eleventh, nineteenth,
twenty-fourth, twenty-sixth, forty-eighth and fifty-sixth lines thereof,
(iii) inserting the words “, the Bond L/C Issuing Bank” immediately after the
words “Issuing Bank” in the fourteenth, fifty-fourth and fifty-seventh lines
thereof, and (iv) inserting the words “or Bond L/C Issuing Bank’s” immediately
after the words “Issuing Bank’s” in the fiftieth line thereof.


-4-

--------------------------------------------------------------------------------



          (b)        Section 2.3(b) is hereby amended by (i) inserting the words
“or the Bond L/C Issuing Bank” immediately after the words “Issuing Bank” in the
seventh line thereof and in the fifth and ninth lines of the last paragraph
thereof and (ii) inserting the words “or Bond L/C Issuing Bank’s” immediately
after the word “Bank’s” in the sixth line of the last paragraph thereof.


          (c)        Section 2.3(c) is hereby amended by (i) inserting the words
“or Bond L/C Issuing Bank” immediately after the words “Issuing Bank” in the
sixth, seventeenth, and twenty-first lines thereof and (ii) inserting the words
“or Bond L/C Issuing Bank’s” immediately after the words “Issuing Bank’s” in the
seventeenth line thereof.


          (d)        Section 2.4(c) is hereby amended by (i) deleting the words
“on the Tranche A Conversion Date” in the sixth, seventh and eighth lines of
subparagraph (i)(B) thereof and replacing such words with the words “on such
Tranche A Repayment Date”, (ii) deleting the words “on the Tranche B Conversion
Date” in the sixth, seventh, and eighth lines of subparagraph (i)(D) thereof and
replacing such words with the words “on such Tranche B Repayment Date” and (iii)
inserting the words “Bond L/C” immediately before the words “Issuing Bank” in
the third and seventh lines of subparagraph (ii)(C) thereof.


          (e)        Section 2.6(b) is hereby amended by inserting the words
“, Bond L/C Issuing Bank” immediately after the words “Institutional Lender” in
the second, fourth, seventh, twelfth, nineteenth, twenty-first and twenty-third
lines thereof and immediately after the words “Institutional Lenders” in the
fifteenth and seventeenth lines thereof.


          (f)        Section 2.6(c) is hereby amended by inserting the words
“, Bond L/C Issuing Bank” immediately after the words “Institutional Lenders” in
the third line thereof.


          (g)        Section 2.6(c)(i)(B) is hereby amended by (i) inserting the
words “the Bond L/C Issuing Bank,” immediately after the words “Issuing Bank,”
in the first line thereof and (ii) inserting the words “or to the Bond L/C
Issuing Bank” immediately after the words “Issuing Bank” in the fourth line
thereof.


          (h)        Section 2.6(c)(ii)(C) is hereby amended by (i) inserting
the words “the Bond L/C Issuing Bank,” immediately after the words “Issuing
Bank,” in the first line thereof, and (ii) inserting the words “or to the Bond
L/C Issuing Bank” immediately after the words “Issuing Bank” in the fifth line
thereof.


-5-

--------------------------------------------------------------------------------



          (i)        Sections 3.2(a) through 3.2(b) and Section 3.2(d) through
Section 3.2(g) are hereby amended by (i) deleting the words “Issuing Bank”
everywhere that such words appear in such sections and replacing such words with
the words “Bond L/C Issuing Bank” and (ii) deleting the words “Issuing Bank’s”
everywhere that such words appear in such sections and replacing such words with
the words “Bond L/C Issuing Bank’s”.


          (j)        Section 3.2(b) is hereby amended by inserting the following
at the end of the first paragraph thereof after the word “anniversary”:


  ;provided further that, in addition to the foregoing, in the case of any
Series 1991 Substitute Letter of Credit issued on or after December 20, 1996,
such Series 1991 Substitute Letter of Credit may provide either that the term
thereof (i) may be renewed for additional periods of one year from each
anniversary of the issuance date thereof if the Bond L/C Issuing Bank shall, at
least ninety (90) days prior to any such anniversary, give written notice to
Borrower that the Series 1991 Substitute Letter of Credit shall be extended
beyond the day immediately preceding such anniversary or (ii) shall be
automatically renewed for additional periods of one year from each anniversary
of the issuance date thereof unless the Bond L/C Issuing Bank shall, at least
six months prior to any such anniversary, give written notice to the Borrower
that the Series 1991 Substitute Letter of Credit shall not be extended beyond
the day immediately preceding such anniversary.


          (k)        Section 3.2(b) is hereby amended by inserting the following
at the end of the second paragraph thereof after the word anniversary”:


  ;provided further that, in addition to the foregoing, in the case of any
Series 1993 Substitute Letter of Credit issued on or after December 20, 1996,
such Series 1993 Substitute Letter of Credit may provide either that the term
thereof (i) may be renewed for additional periods of one year from each
anniversary of the issuance date thereof if the Bond L/C Issuing Bank shall, at
least six months prior to any such anniversary, give written notice to Borrower
that the Series 1993 Substitute Letter of Credit shall be extended beyond the
day immediately preceding such anniversary or (ii) shall be automatically
renewed for additional periods of one year from each anniversary of the issuance
date thereof unless the Bond L/C Issuing Bank shall, at least ninety (90) days
prior to any such anniversary, give written notice to the Borrower that the
Series 1993 Substitute Letter of Credit shall not be extended beyond the day
immediately preceding such anniversary.


          (l)        Section 3.2(c) is hereby amended and restated as follows:


-6-

--------------------------------------------------------------------------------



  “(c) Substitute Letters of Credit and Fixed Rate Credit Facilities. Borrower
agrees that it shall not be entitled to provide a Series 1991 Substitute Letter
of Credit or a Series 1991 Fixed Rate Credit Facility except (A) if the Bond/LC
Issuing Bank shall have wrongfully dishonored a Series 1991 Drawing under the
Series 1991 Letter of Credit and such wrongful dishonor shall be continuing or
(B) if the Bond L/C Issuing Bank shall no longer be a Lender and no other Lender
shall have issued a Series 1991 Substitute Letter of Credit or a Series 1991
Fixed Rate Credit Facility or (C) as otherwise provided below in this Section
3.2(c). After the Tranche A Conversion Date, to but not including the first
anniversary of the Tranche A Conversion Date, Borrower shall be entitled to
provide a Series 1991 Substitute Letter of Credit or a Series 1991 Fixed Rate
Credit Facility with the prior written consent of the Bond L/C Issuing Bank and
the Majority Lenders (including the Lenders and Institutional Lenders, and which
consent shall be given or withheld in the sole discretion of the aforesaid
parties) and upon payment to Agent for the account of the Lenders of an amount
equal to 0.500% of the amount of the Series 1991 Letter of Credit then
outstanding. If the Bond L/C Issuing Bank does not renew the Series 1991 Letter
of Credit at the expiration thereof, and if no Lender shall replace the Bond L/C
Issuing Bank as the issuer of the Series 1991 Letter of Credit should such
replacement be necessary, then Borrower shall be entitled to provide a Series
1991 Substitute Letter of Credit or a Series 1991 Fixed Rate Credit Facility at
any time on or after the expiration of the Series 1991 Letter of Credit (whether
or not there are any Tranche A Loans then outstanding pursuant to Section
3.2(d)(i)); provided that (1) Borrower must obtain (A) any consent required
under the Series 1991 Bond Documents and (B) the prior written consent of
Institutional Agent if the issuer of the Series 1991 Substitute Letter of Credit
or the provider of the Series 1991 Fixed Rate Credit Facility is (in the
judgment of Institutional Agent) less creditworthy than the Issuing Bank, and
(2) Borrower shall pay to each Secured Party all of such Secured Party’s
administrative, legal and other costs and expenses associated with the
transactions contemplated pursuant to this Section 3.2(c).


-7-

--------------------------------------------------------------------------------



  Borrower agrees that it shall not be entitled to provide a Series 1993
Substitute Letter of Credit or a Series 1993 Fixed Rate Credit Facility for the
Series 1993 Letter of Credit except (A) if the Bond L/C Issuing Bank shall have
wrongfully dishonored a Series 1993 Drawing under the Series 1993 Letter of
Credit and such wrongful dishonor shall be continuing or (B) if the Bond L/C
Issuing Bank shall no longer be a Lender and no other Lender shall have issued a
Series 1993 Substitute Letter of Credit or a Series 1993 Fixed Rate Credit
Facility or (C) as otherwise provided below in this Section 3.2(c). After the
Tranche B Conversion Date, to but not including the first anniversary of the
Tranche B Conversion Date, Borrower shall be entitled to provide a Series 1993
Substitute Letter of Credit or a Series 1993 Fixed Rate Credit Facility with the
prior written consent of the Bond L/C Issuing Bank and the Majority Lenders
(including the Lenders and Institutional Lenders, and which consent shall be
given or withheld in the sole discretion of the aforesaid parties) and upon
payment to Agent for the account of the Lenders of an amount equal to 0.500% of
the amount of the Series 1993 Letter of Credit then outstanding. If the Bond L/C
Issuing Bank does not renew the Series 1993 Letter of Credit at the expiration
thereof, and if no Lender shall replace the Bond L/C Issuing Bank as the issuer
of the Series 1993 Letter of Credit should such replacement be necessary, then
Borrower shall be entitled to provide a Series 1993 Substitute Letter of Credit
or a Series 1993 Fixed Rate Credit Facility at any time on or after the
expiration of the Series 1993 Letter of Credit (and whether or not there are any
Tranche B Loans then outstanding pursuant to Section 3.2(d)(i)); provided that
(1) Borrower must obtain (A) any consent required under the Series 1993 Bond
Documents and (B) the prior written consent of Institutional Agent if the issuer
of the Series 1993 Substitute Letter of Credit or the provider of the Series
1993 Fixed Rate Credit Facility is (in the judgment of Institutional Agent) less
creditworthy than the Issuing Bank, (2) Borrower shall pay to each Secured Party
all of such Secured Party’s administrative, legal and other costs and expenses
associated with the transactions contemplated pursuant to this Section 3.2(c).”


          (m)        Sections 3.3 is hereby amended and restated as follows:


-8-

--------------------------------------------------------------------------------



  “Nature of Issuing Bank’s and Bond L/C Issuing Bank’s Duties. As among
Borrower, the Issuing Bank, the Bond L/C Issuing Bank, the Lenders and Agent,
Borrower hereby assumes all risks of the acts, omissions or misuse of any Letter
of Credit by its beneficiary or any successor thereto. The Issuing Bank, the
Bond L/C Issuing Bank, the Lenders and Agent shall not be responsible: (i) for
the form, validity, sufficiency, accuracy, genuineness or legal effect of any
document submitted by any party in connection with the application for and
issuance of, or the making of any drawing under, any Letter of Credit, even if
it should in fact prove to be in any or all respects invalid, insufficient,
inaccurate, fraudulent or forged, (ii) for the validity or sufficiency of any
instrument transferring or assigning or purporting to transfer or assign any
Letter of Credit or the rights or benefits thereunder or proceeds thereof, in
whole or in part, which may prove to be invalid or ineffective for any reason,
(iii) for failure of any beneficiary to comply fully with the conditions
required in order to effect a drawing, (iv) for errors, omissions, interruptions
or delays in transmission or delivery of any messages, by mail, cable,
telegraph, telex or otherwise, (v) for any loss or delay in the transmission or
otherwise of any document or draft required in order to make any drawing and
(vi) for any consequences arising from causes beyond the control of the Issuing
Bank, or the Bond L/C Issuing Bank, the Lenders or Agent, except only that
Borrower shall have a claim against the Issuing Bank or the Bond L/C Issuing
Bank, as applicable, and the Issuing Bank or the Bond L/C Issuing Bank, as
applicable, shall be liable to Borrower, to the extent, but only to the extent,
of any direct, as opposed to consequential, damages suffered by Borrower which
Borrower proves were caused by (A) the Issuing Bank’s or the Bond L/C Issuing
Bank’s, as the case may be, willful misconduct or gross negligence in
determining whether documents presented under a Letter of Credit comply with the
terms of such Letter of Credit or (B) the Issuing Bank’s or the Bond L/C Issuing
Bank’s, as the case may be, failure to pay under a Letter of Credit in
accordance with its terms after the presentation to it by the beneficiary of a
sight draft and certificate strictly complying with the terms and conditions of
such Letter of Credit. In furtherance and not in limitation of the foregoing,
the Issuing Bank and the Bond L/C Issuing Bank may accept documents that appear
on their face to be in order, without responsibility for further investigation,
regardless of any notice or information to the contrary. None of the above shall
affect, impair, or prevent the vesting of any of the Issuing Bank’s or the Bond
L/C Issuing Bank’s rights or powers hereunder.


  In furtherance and extension and not in limitation of the specific provisions
hereinabove set forth, any action taken or omitted by the Issuing Bank or the
Bond L/C Issuing Bank, under or in connection with a Letter of Credit or any
related certificates or other documents, if taken or omitted in good faith and
without gross negligence, shall be binding upon Borrower and shall not put the
Issuing Bank or the Bond L/C Issuing Bank under any resulting liability to
Borrower.”


          (n)        Section 3.4(a) is hereby amended by (i) inserting the
number “(i)” immediately after the word “Appointment.” in the first line
thereof, (ii) deleting the words “Letters of Credit” beginning in the third and
seventeenth lines thereof and replacing such words with the words “each Virginia
Power Letter of Credit and the Trade Letters of Credit”, and (iii) adding the
following subsection as a new paragraph at the end of such section:


-9-

--------------------------------------------------------------------------------



  “(ii) Each Lender hereby irrevocably designates and appoints the Bond L/C
Issuing Bank as the Bond L/C Issuing Bank under this Agreement with respect to
the Bond Letters of Credit, and each such Lender hereby irrevocably authorizes
the Bond L/C Issuing Bank, as the Bond L/C Issuing Bank, to take such action
under the provisions of this Agreement and to exercise such powers and perform
such duties as are expressly delegated to the Bond L/C Issuing Bank by the terms
of this Agreement, together with such other powers as are reasonably incidental
thereto. Notwithstanding any provision to the contrary elsewhere in this
Agreement, the Bond L/C Issuing Bank shall not have any duties or
responsibilities, except those expressly set forth herein, or any fiduciary
relationship with any Lender, and no implied covenants, functions,
responsibilities, duties, obligations or liabilities shall be read into this
Agreement or otherwise exist against the Bond L/C Issuing Bank; provided that
nothing contained in this Section 3.4 shall be deemed to limit or impair the
rights and obligations of the Bond L/C Issuing Bank under the Bond Letters of
Credit.”


          (o)        Section 3.4(b) is hereby amended by deleting the words
“Neither the Issuing Bank nor any of its officers, directors, employees, agents,
attorneys-in-fact shall be” in the first line thereof and replacing such words
with the words “The Issuing Bank, the Bond L/C Issuing Bank and each of their
officers, directors, employees, agents and attorneys-in-fact shall not be”.


          (p)        Section 3.4(b)(ii) is hereby amended (i) by deleting the
words “Issuing Bank” in the eleventh line thereof and replacing such words with
the words “Issuing Bank or Bond L/C Issuing Bank” and (ii) deleting the words
“the Issuing Bank shall not” in the seventeenth line thereof and replacing such
words with the words “Neither the Issuing Bank or the Bond L/C Issuing Bank
shall”.


          (q)        Section 3.4(c) is hereby amended by (i) replacing the words
“Letters of Credit” in the twelfth line thereof with the words “each Virginia
Power Letter of Credit and the Trade Letters of Credit”, (ii) inserting the
number “(i)” immediately before the words “Reliance by Issuing Bank.” in the
first line thereof and (iii) inserting the following new subsection as a new
paragraph at the end of such section:


-10-

--------------------------------------------------------------------------------



  “(ii)  Reliance by Bond L/C Issuing Bank. The Bond L/C Issuing Bank shall be
entitled to rely, and shall be fully protected in relying, upon any agreement
(including this Agreement), note (including any Note), writing, resolution,
notice, consent, certificate, affidavit, letter, cablegram, telegram, telecopy,
telex or teletype message, statement, order or other document or telephone
conversation believed by it to be genuine and correct and to have been signed,
sent or made by the proper Person or Persons and upon advice and statements of
legal counsel (including, without limitation, counsel to Borrower), independent
accountants and other experts selected by the Bond L/C Issuing Bank. Except for
the issuance of the Bond Letters of Credit in accordance with the terms of this
Agreement and the payment of drawings thereunder, the Bond L/C Issuing Bank
shall be fully justified in failing or refusing to take any action under this
Agreement unless the Bond L/C Issuing Bank shall first receive such advice or
concurrence of the Majority Lenders as the Bond L/C Issuing Bank deems
appropriate or the Bond L/C Issuing Bank shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense which may
be incurred by it by reason of taking or continuing to take any such action. The
Bond L/C Issuing Bank shall in all cases be fully protected in acting, or in
refraining from acting, under this Agreement and the Notes in accordance with a
request of the Majority Lenders, and such request and any action taken or
failure to act pursuant thereto shall be binding upon all the Lenders and all
future holders of the Notes.”


          (r)        Section 3.4(d) is hereby amended by (i) deleting the words
“Issuing Bank in its capacity” in the second line thereof and replacing such
words with the words “Issuing Bank and Bond L/C Issuing Bank in their capacity”,
(ii) deleting the words “Issuing Bank” beginning in the twelfth and fifteenth
lines thereof and replacing such words with the words “Issuing Bank or Bond L/C
Issuing Bank”, and (iii) deleting the words “Issuing Bank’s” in the twentieth
line thereof and replacing such words with the words “Issuing Bank’s or Bond L/C
Issuing Bank’s”.


          (s)        Section 3.4(e) is hereby amended by (i) inserting the
number “(i)” immediately before the words “Issuing Bank in its Individual
Capacity” in the first line thereof and (ii) inserting the following subsection
as a new paragraph at the end of such section:


  “(ii) Bond L/C Issuing Bank in Its Individual Capacity. The Bond L/C Issuing
Bank and its affiliates may make loans to accept deposits from and generally
engage in any kind of business with Borrower as though the Bond L/C Issuing Bank
were not the Bond L/C Issuing Bank hereunder. With respect to Advances made or
renewed by the Bond L/C Issuing Bank or on their behalf and any Note issued to
the Bond L/C Issuing Bank or for its benefit, the Bond L/C Issuing Bank shall
have the same rights and powers under this Agreement as any Lender and may
exercise the same as though it were not the Bond L/C Issuing Bank, and the terms
‘Lender’ and ‘Lenders’ shall include the Bond L/C Issuing Bank in its individual
capacity.”


-11-

--------------------------------------------------------------------------------



          (t)        Section 3.5(a) is hereby amended by (i) deleting the words
“Issuing Bank” beginning in the second, fifth, tenth, twelfth, thirty-second,
thirty-fifth and thirty-ninth lines thereof and replacing such words with the
words “Bond L/C Issuing Bank”, (ii) inserting the words (other than a Lender
that has assigned any of its rights and obligations, including L/C Reimbursement
Obligations, with respect to a Bond Letter of Credit pursuant to Section 9.2 of
this Agreement and, then, only to the extent of such rights and obligations that
it has assigned) immediately after the words “other Lenders” in the ninth line
thereof and (iii) inserting the words “, the Bond L/C Issuing Bank,” immediately
before the words “the Lenders” in the twenty-fifth line thereof.


          (u)        Section 3.5(b) is hereby amended by deleting the words
“Issuing Bank” in the eighth, nineteenth, twenty-seventh, thirty-second,
thirty-seventh, forty-first, forty-fifth, forty-eighth, fifty-third and
sixty-second lines thereof and replacing such words with the words “Bond L/C
Issuing Bank” and (ii) inserting the words “, the Bond L/C Issuing Bank and any
Lender that has assigned any of its rights and obligations, including L/C
Reimbursement Obligations, with respect to a Bond Letter of Credit pursuant to
Section 9.2 of this Agreement (to the extent of such rights and obligations that
it has assigned)” immediately after the words “other than the Issuing Bank” in
the thirteenth and twenty-sixth lines thereof.


          (v)        Section 3.5(c) is hereby amended by deleting all references
to “Issuing Bank” in the first and sixth lines thereof and replacing such
references with the words “Bond L/C Issuing Bank”.


          (w)        Section 3.5(d) is hereby amended by (i) deleting the words
“Issuing Bank” in the sixth line thereof and replacing such words with the words
“Bond L/C Issuing Bank”, and (ii) inserting after the words “Lenders” in the
sixth line thereof the words “(other than a Lender that has assigned any of its
rights and obligations, including L/C Reimbursement Obligations, with respect to
a Bond Letter of Credit pursuant to Section 9.2 of this Agreement and, then,
only to the extent of such rights and obligations that it has assigned)".


          (x)        Section 3.5(e) is hereby amended by (i) deleting the words
“Issuing Bank” in the first, third and eleventh lines thereof and replacing such
words with the words “Bond L/C Issuing Bank” and (ii) inserting after the words
“Each Lender” in the twelfth line thereof the words “(other than a Lender that
has assigned any of its rights and obligations, including L/C Reimbursement
Obligations, with respect to a Bond Letter of Credit pursuant to Section 9.2 of
this Agreement and, then, only to the extent of such rights and obligations that
it has assigned)".


          (y)        Section 3.5(f) is hereby amended by inserting after the
words “Each Lender” in the first line thereof the words “(other than a Lender
that has assigned any of its rights and obligations, including L/C Reimbursement
Obligations, with respect to a Bond Letter of Credit pursuant to Section 9.2 of
this Agreement and, then, only to the extent of such rights and obligations that
it has assigned)".


-12-

--------------------------------------------------------------------------------



          (z)        Section 4.1(a)(i) is hereby amended by deleting the words
“Rova I Letters of Credit” in the ninth line thereof and replacing such words
with the words “Rova I Virginia Power Letter of Credit and the Rova I Trade
Letter of Credit and the Bond L/C Issuing Bank commits to issue the Series 1991
Letter of Credit”.


          (aa)        Section 4.1(a)(ii) is hereby amended by deleting the words
“Rova II Letters of Credit” in the ninth line thereof and replacing such words
with the words “Rova II Virginia Power Letter of Credit and the Rova II Trade
Letter of Credit and the Bond L/C Issuing Bank commits to issue the Series 1993
Letter of Credit”.


          (bb)        Section 4.2 is hereby amended by deleting the words
“Rova II Letters of Credit” in the third line thereof and replacing such words
with the words “initial Rova II Virginia Power Letter of Credit and the Rova II
Trade Letter of Credit and the obligation of the Bond L/C Issuing Bank to Issue
the Series 1993 Letter of Credit”.


          (cc)        Section 4.3 is hereby amended by (i) inserting the words
“and the Bond L/C Issuing Bank” immediately after the words “Issuing Bank” in
the fourth line thereof, (ii) by replacing the reference to “any Letter of
Credit” in the fourth, fifth and seventh lines thereof with “the initial Series
1991 Letter of Credit and initial Series 1993 Letter of Credit”, and (iii) by
replacing the words “Rova II Letter of Credit” in the thirteenth line thereof
with the words “any initial Rova II Letter of Credit”.


          (dd)        Section 4.4 is hereby amended by (i) inserting the words
“Bond L/C” immediately before the words “Issuing Bank” in the first line thereof
and (ii) by replacing the words “the Series 1993 Letter of Credit” in the second
and third lines thereof with the words “the initial Series 1993 Letter of
Credit”.


          (ee)        Section 4.4(a) is hereby amended by deleting the words
“Issuing Bank” in the second and third lines of subsection (iii) thereof and in
the second line of subsection (x) thereof and replacing such words with the
words “Bond L/C Issuing Bank”.


          (ff)        Section 4.5(a) is hereby amended by deleting the words
“Issuing Bank” in the first and ninth lines thereof and replacing such words
with the words “Bond L/C Issuing Bank”.


          (gg)        Section 4.6 is hereby amended by deleting the words
“Rova I Letters of Credit” in the third line thereof and replacing such words
with the words “Rova I Virginia Power Letter of Credit and the Rova I Trade
Letter of Credit and the obligation of the Bond L/C Issuer (in accordance with
Article 3 hereof) to issue the Series 1991 Letter of Credit”.


          (hh)        Section 4.7(a) is hereby amended by deleting the words
“Rova II Letters of Credit” in the tenth line thereof and replacing such words
with the words “Rova II Virginia Power Letter of Credit and the Rova II Trade
Letter of Credit and the obligation of the Bond L/C Issuer (in accordance with
Article 3 hereof) to issue the Series 1991 Letter of Credit”.


-13-

--------------------------------------------------------------------------------



          (ii)        Section 4.8 is hereby amended by deleting the words
“Rova II Letters of Credit” in the third line thereof and replacing such words
with the words “Rova II Virginia Power Letter of Credit and the Rova II Trade
Letter of Credit and the obligation of the Bond L/C Issuer (in accordance with
Article 3 hereof) to issue the Series 1993 Letter of Credit”.


          (jj)        Section 6.1(c)(xi) is hereby amended by inserting the
words “, the Bond L/C Issuing Bank” immediately after the words “the
Institutional Lenders” in the thirty-third line of the second paragraph thereof.


          (kk)        Section 6.8(a) is hereby amended by inserting the words “,
the Bond L/C Issuing Bank” immediately after the words “the Institutional
Lenders” in the nineteenth line thereof.


          (ll)        Section 6.8(c) is hereby amended by inserting the words “,
the Bond L/C Issuing Bank” immediately after the words “the Institutional
Lenders” in the seventh line thereof.


          (mm)        Section 6.15 is hereby amended by inserting the words “,
the Bond L/C Issuing Bank” immediately after the words “the Institutional
Lenders” in the fifteenth line thereof.


          (nn)        Section 6.25(a) is hereby amended by inserting the words
“except during any period when the Bonds are held as Series 1991 Pledged Bonds
or Series 1993 Pledged Bonds,” at the beginning of such Section before the word
“Borrower.”


          (oo)        Section 6.25(c) is hereby amended by inserting the words
“the Bond L/C” immediately before the words “Issuing Bank” in the second and
sixth lines thereof.


          (pp)        Section 6.25(o) is hereby amended by deleting the word
“At” at the beginning of such Section and replacing such word with the words
“Unless the Interest Rate Period (as defined in the Series 1991 Indenture and
Series 1993 Indenture) of the Bonds is a Term Interest Period (as defined in the
Series 1991 Indenture and the Series 1993 Indenture) or the Bonds are held as
Series 1991 Pledged Bonds or Series 1993 Pledged Bonds, at”.


          (qq)        Section 7.1(s) is hereby amended by inserting the words
“Bond L/C” immediately before the words “Issuing Bank” in the fifth line
thereof.


          (rr)        Section 7.2(a) is hereby amended by inserting the words
“Bond L/C” immediately before the words “Issuing Bank” in the sixth line
thereof.


-14-

--------------------------------------------------------------------------------



          (ss)        Section 7.2(b)(ii)is hereby amended by inserting the words
“, the L/C Bond Issuing Bank” immediately after the words “Issuing Bank” in the
third line thereof.


          (tt)        Section 7.2(c) is hereby amended by inserting the words “,
the L/C Bond Issuing Bank” immediately after the word “Lenders” in the
nineteenth line thereof.


          (uu)        Section 8.1 is hereby amended by inserting the words “the
Bond L/C Issuing Bank,” immediately after the words “each Institutional Lender,”
in the first line thereof.


          (vv)        Section 8.2 is hereby amended by inserting the words “,
the Bond L/C Issuing Bank” immediately after the words “Institutional Agent” in
the third line thereof.


          (ww)        Section 8.4 is hereby amended by inserting the words “,
the Bond L/C Issuing Bank” immediately after the words “Each of Agent” in the
eighth line thereof.


          (xx)        Section 8.5 is hereby amended by (i) inserting the words
“Bond L/C Issuing Bank,” immediately after the words “as a Lender,” in the first
line thereof, (ii) inserting the words “, the Bond L/C Issuing Bank” immediately
after the words “Institutional Agent” in the fourth line thereof, and (iii)
inserting the words “, Bond L/C Issuing Bank” immediately after the words “In
addition, Agent” in the thirteenth line thereof.


          (yy)        Section 9.1 is hereby amended by deleting the words “the
Bond Letters of Credit,” beginning in the first line immediately after the
Agent’s contact information for notices and by inserting the following language
immediately after the Issuing Bank’s contact information for notices:


  “If to the Bond L/C Issuing Bank (with respect to the Bond Letters of Credit):


  So long as Credit Suisse First Boston is the Bond L/C Issuing Bank to:


  [Credit Suisse First Boston
Tower 49
12 E. 49th Street
New York, New York 10017


  Attention: Group Head, Portfolio Management
   Project Finance, Telex: 420149
Telecopy: (212) 238-5390]


          At such time, if any, as Credit Suisse First Boston is not the Bond
L/C Issuing Bank, to such address as may be designated in writing by any Bond
L/C Issuing Bank to the Agent, the Institutional Agent and the Borrower.


-15-

--------------------------------------------------------------------------------



          (zz)        Section 9.2(a) is hereby amended by (i) deleting the words
“a Letter of Credit” in the fifth line thereof and replacing such words with the
words “either of the Bond Letters of Credit, the consent of the Bond L/C Issuing
Bank, and with respect to a Virginia Power Letter of Credit or either of the
Trade Letters of Credit” and (ii) inserting the words “the Bond L/C Issuing Bank
or” immediately before the words “the Issuing Bank” in the eleventh line
thereof.


          (aaa)        Section 9.4 is hereby amended by (i) inserting the words
“the Bond L/C Issuing Bank,” immediately after the words “Issuing Bank” in the
second line of clause (iv) thereof and (ii) inserting the words “, the Bond L/C
Issuing Bank” immediately after the words “Institutional Lenders” in the eighth
and twelfth lines of clause (v) thereof.


          (bbb)        Section 9.13(d) is hereby amended by inserting the words
“THE BOND L/C ISSUING BANK,” immediately after the words “THE ISSUING BANK,” in
the third line thereof.


               4.       Conditions of Amendment. The amendment to Section 3.2(c)
of the Credit Agreement contained in Section 3(l) of this Amendment, permitting
the Borrower to provide a Series 1991 Substitute Letter of Credit and a Series
1993 Substitute Letter of Credit after the expiration of the Bond Letters of
Credit is expressly conditioned upon the satisfaction of the condition that
Borrower obtain a waiver, modification or amendment, in accordance with Section
11.9 of each of the Series 1991 Loan Agreement and the Series 1993 Loan
Agreement and Section 6.04 of each Indenture, from the Series 1991 Trustee and
the Series 1993 Trustee of the requirements set forth in Section 5.2 of the
Series 1991 Loan Agreement and Series 1993 Loan Agreement (i) to the effect that
a Letter of Credit (as defined in the Indenture) or Substitute Letter of Credit
(as defined in the Indenture) is not required pursuant to Section 5.2(a) of the
Series 1991 Loan Agreement or the Series 1993 Loan Agreement if the Bonds have
been purchased pursuant to Section 8.15(c) of the applicable Indenture such that
they are Series 1991 Pledged Bonds or Series 1993 Pledged Bonds, as applicable,
(ii) to permit the delivery of a Series 1991 Substitute Letter of Credit and a
Series 1993 Substitute Letter of Credit on any Business Day, and (iii) to change
the 45-day notice period in Section 5.2(b) of the Series 1991 Loan Agreement and
the Series 1993 Loan Agreement from forty-five (45) days to ten (10) days, if a
Substitute Letter of Credit is being delivered while the Bonds are held as
Series 1991 Pledged Bonds or Series 1993 Pledged Bonds, as applicable.

               5.       Limitation. Except as expressly stated herein, all of
the representations, warranties, terms, covenants and conditions of the Credit
Agreement shall remain unamended and shall continue to be, and shall remain, in
full force and effect in accordance with their respective terms. This Amendment
shall be limited precisely as provided for herein, and shall not be deemed to be
a waiver of, amendment of, consent to or modification of any other term or
provision of the Credit Agreement.

               6.       Credit Agreement References. On and after the effective
date of this Amendment, each reference in the Credit Agreement to “this
Agreement”, “hereunder”, “hereof” or words of like import, and each reference to
the Credit Agreement by the words “thereunder”, “thereof” or words of like
import in any Project Document, Loan Instrument or other document executed in
connection with the Credit Agreement, shall mean and be a reference to the
Credit Agreement, as amended or otherwise modified by this Amendment.

-16-

--------------------------------------------------------------------------------



               7.       Governing Law. This Amendment shall for all purposes be
considered a Loan Instrument and shall be governed by, construed and interpreted
in accordance with, the laws of the State of New York without regard to
principles of conflict of laws (except for Section 5-1401 of the General
Obligations Law of the State of New York).

               8.       Successors and Assigns. This Amendment shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns and all future parties to the Credit Agreement.

               9.       Counterparts. This Amendment may be executed in any
number of counterparts and by the different parties hereto on separate
counterparts, each of which when so executed and delivered shall be an original,
but all the counterparts shall together constitute one and the same instrument.
A facsimile signature on a counterpart of this Amendment shall be binding to the
same extent as an original signature by the signatory.

               10.       Effectiveness. This Amendment shall be effective when
executed by the Agent, the Borrower and the Majority Lenders.

-17-

--------------------------------------------------------------------------------



               IN WITNESS WHEREOF, the parties hereto have executed this consent
through their duly authorized representatives as of              , 2001.

  WESTMORELAND-LG&E PARTNERS,
as Borrower


  By: WESTMORELAND-ROANOKE VALLEY, L.P.
as general partner


    By: WEI-ROANOKE VALLEY, INC.,
as general partner


      By: /s/ Gregory S. Woods
Name: Gregory S. Woods
Title: Executive Vice President



  By: LG&E ROANOKE VALLEY, L.P.,
as general partner


    By: LG&E POWER 16 INCORPORATED,
as general partner


      By: /s/ Daniel K. Arbough
Name: Daniel K. Arbough
Title: Treasurer



  CREDIT SUISSE FIRST BOSTON,
as Agent, Co-Agent, Lender and Issuing Bank


  By: /s/ p.p. Hughes
Name: Stephen Hughes
Title: Associate


  By: /s/ p.p. Naval
Name: Pilarcita V. Naval
Title: Associate


-18-

--------------------------------------------------------------------------------



  THE BANK OF NOVA SCOTIA,
as Co-Agent and Lender


  By: /s/ Brian Portis
Name: Brian Portis
Title: Director



  SUMITOMO MITSUI BANKING CORPORATION
(formerly known as THE SUMITOMO BANK, LIMITED),
NEW YORK BRANCH,
as Co-Agent and Lender


  By: /s/ David A. Buck
Name: David A. Buck
Title: Senior Vice President



  NIB CAPITAL BANK, N.V.,
as Co-Agent and Lender


  By: /s/ Halbart Völker
Name: Halbart Völker
Title: Head of Energy and Environment


  By: /s/ Dennis van Alphen
Name: Dennis van Alphen
Title: Vice President



  UNION BANK OF CALIFORNIA, N.A.,
(AS SUCCESSOR IN INTEREST TO UNION BANK),
as Lender


  By: /s/ Susan K. Johnson
Name: Susan K. Johnson
Title: Vice President


-19-

--------------------------------------------------------------------------------



  THE FUJI BANK LIMITED,
LOS ANGELES AGENCY,
as Lender


  By: ________________________________
Name:
Title:



  CREDIT LYONNAIS, NEW YORK BRANCH,
as Lender


  By: /s/ James F. Guidera
Name: James F. Guidera
Title: SVP


  CREDIT LYONNAIS,
CAYMAN ISLAND BRANCH,
as Lender


  By: /s/ James F. Guidera
Name: James F. Guidera
Title: SVP



  THE SANWA BANK LIMITED,
as Lender


  By: ________________________________
Name:
Title:



  LANDESBANK HESSEN THURINGEN GIROZENTRALE,
as Lender


  By: /s/ David A. Leech
Name: David A. Leech
Title: Vice President, Corporate Finance Division, Structure Finance Dept.


-20-

--------------------------------------------------------------------------------



  By: /s/ Marc Bruening
Name: Marc Bruening
Title: Asst. Vice President, Corporate Finance Division, Structured Finance
Dept.



  THE PRUDENTIAL INSURANCE COMPANY
OF AMERICA,
as Institutional Agent and Institutional Lender


  By: /s/ [illegible]
Name:
Title:


-21-

--------------------------------------------------------------------------------